Case 2:19-cv-00817-RGK-AFM Document 36 Filed 05/18/20 Page 1 of 2 Page ID #:205




   1
   2
   3
   4
   5
   6
   7
   8
   9
                                      UNITED STATES DISTRICT COURT
  10
                     CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
       Shonna Counter,                              Case No. 2:19-cv-00817-RGK
  13                                                Honorable R. Gary Klausner
                         Plaintiff,
  14                                                [PROPOSED] JUDGMENT
                v.
  15
     One Westside, LLC, a Delaware
  16 Limited Liability Company; Westside            Action Filed:    February 4, 2019
     Tavern Partners, LLC, a Delaware               Trial Date:      [Vacated]
  17 Limited Liability Company; and Does
     1-10,
  18
                 Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                     Case No. 2:19-cv-00817-RGK
       SMRH:4850-0609-3500.1                                          [PROPOSED] JUDGMENT
Case 2:19-cv-00817-RGK-AFM Document 36 Filed 05/18/20 Page 2 of 2 Page ID #:206




   1            Judgment is hereby entered in favor of Defendants One Westside, LLC and
   2 Westside Tavern Partners, LLC’s (“Defendants”) and against Plaintiff Shonna
   3 Counter (“Plaintiff”), pursuant to the Court’s order dated May 6, 2020, granting
   4 Defendants’ Motion for Summary Judgment. All of Plaintiff’s claims are hereby
   5 dismissed with prejudice.
   6            Defendants are the prevailing parties in this action and may file a motion for
   7 attorneys’ fees and/or submit a memorandum for costs incurred in accordance with
   8 the Local Rules of this Court after the entry of judgment.
   9
  10     IT IS SO ORDERED.
              May 18
  11 DATED: ____________,   20
                          20__
  12
  13
                                                 R. GARY KLAUSNER
  14
                                                 UNITED STATES DISTRICT JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                         Case No. 2:19-cv-00817-RGK
       SMRH:4850-0609-3500.1                                              [PROPOSED] JUDGMENT
